


AMENDMENT NO. 1 TO AMENDED & RESTATED OMNIBUS CREDIT AGREEMENT
 
This Amendment No. 1, dated as of February 11, 2010 (this "Amendment"), to the
Amended & Restated Omnibus Credit Agreement, dated as of January 29, 2010 (as
amended by this Amendment, and as the same may be further amended, supplemented,
restated or otherwise modified from time to time, the "Agreement"), by and among
(i) The Student Loan Corporation, a Delaware corporation, as borrower (together
with its permitted successors and assigns in such capacity, "Borrower"), (ii)
Citibank, N.A., a national banking association, as lender (together with its
permitted successors and assigns in such capacity, "Lender"), (iii) Citibank,
N.A., a national banking association, not in its individual capacity but solely
in its separate capacity as the Trustee under the Trust Agreement referred to in
the Agreement, solely for purposes of the sections of the Agreement specified
therein, and (iv) the Non-Securitization Subsidiaries that become parties to the
Agreement from time to time pursuant to Joinder Agreements, is entered into
between Borrower and Lender pursuant to Section 8.1 of the
Agreement.  Capitalized terms used and not defined in this Amendment have the
meanings set forth or incorporated by reference in the Agreement.
 
R E C I T A L S
 
WHEREAS, Section 8.1 of the Agreement permits Borrower and Lender to amend the
Agreement by written agreement between Borrower and Lender (except that
amendments to certain specified sections of the Agreement also require the
written agreement of the Trustee);
 
WHEREAS, Borrower and Lender desire to amend Exhibit C to the Agreement in the
manner provided in this Amendment; and
 
WHEREAS, Section 8.1 of the Agreement does not require the written agreement of
the Trustee to amendments to Exhibit C to the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms contained herein, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
 
ARTICLE I
 
AMENDMENTS
 
Section 1.1 Amendments to Exhibit C to the Agreement.
 
(a)           The first sentence of the fourth bullet point under clause (1) of
Exhibit C to the Agreement is hereby amended and restated to read as follows:
 
"CitiAssist loans, substantially all of which were originated in 2007."
 
(b)           The first sentence of the fourth bullet point under clause (2) of
Exhibit C to the Agreement is hereby amended and restated to read as follows:
 
" CitiAssist loans, substantially all of which were originated in
2008/2009/2010."
 
ARTICLE II
 
MISCELLANEOUS
 
Section 2.1 Effectiveness of Amendment.  This Amendment shall become effective
as of the date first written above upon the execution and delivery of this
Amendment by each of Borrower and Lender.
 
Section 2.2 Ratification of Agreement.  The Agreement as modified by this
Amendment and all rights and remedies of the parties thereunder are and shall
continue to be in full force and effect in accordance with the terms thereof,
and the same as modified by this Amendment are hereby ratified and confirmed in
all such respects by the parties hereto.
 
Section 2.3 Effect of Section Headings.  The section headings in this Amendment
are for convenience only and shall not affect the construction of this
Amendment.
 
Section 2.4 Separability.  In case any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
Section 2.5 Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 2.6 Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties in separate counterparts (including by
facsimile, electronic mail or other means of electronic communication), each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
 


 
[Remainder of Page Intentionally Blank]
 


 

 
 
 
 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Agreement to be duly executed as of the date and year first above written.
 
 


THE STUDENT LOAN CORPORATION, as Borrower    
By:
/s/ Joseph P. Guage   Name: Joseph P. Guage    Title: Chief Financial Officer  
 

 
 

    

CITIBANK, N.A., as Lender    
By:
/s/ Reginald Chen    Name: Reginald Chen    Title: Managing Director     

 
  
     






 

